Citation Nr: 0405391	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-04 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right foot condition 
(pes planus).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from February to November 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all evidence relevant to his claim has been obtained. 

2.  A physician who examined the veteran in February 1964, 
for enlistment into the military, observed that he had a 
third degree pes planus deformity of his feet that was not 
considered to be disqualifying.

3.  Although later treated during service, from August to 
November 1964 for pain in his feet and heels, there was no 
permanent increase in the severity of the pes planus 
deformity during service.


CONCLUSION OF LAW

The veteran's right foot condition (pes planus) was not 
incurred in or aggravated during service. 38 U.S.C.A. §§ 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations, including the 
notice and duty to assist provisions, are applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The RO sent the veteran a notification and duty to assist 
letter in March 2003, before initially adjudicating his claim 
in May 2003.  So there was compliance with the sequence of 
events (i.e., VCAA notice before denial) mandated by a recent 
precedent decision.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).



The March 2003 RO letter specifically informed the veteran of 
the evidence and information necessary to substantiate his 
claim, the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information supporting his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The October 2003 
statement of the case (SOC) also informed him of the VCAA 
statutes and implementing regulations.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303(a), 3.306.

A physician who examined the veteran on February 7, 1964 for 
enlistment into the military confirmed that he had a pre-
existing, third degree pes planus deformity of his feet.  It 
was not considered to be disqualifying (NCD).  He was 
reexamined on February 18, 1964, and was diagnosed with third 
degree pes planus deformity of his feet, asymptomatic, NCD.  
On August 26, 1964, he complained of pain, soreness and 
burning in both feet when walking.  The diagnosis was 
moderate pes planus.  He was prescribed exercises and arch 
supports in September 1964.  An orthopedic consultation was 
conducted in October 1964.  It was noted that arch supports 
did not help the condition.  The diagnosis was moderate pes 
planus, symptomatic.  The examiner recommended the veteran be 
discharged due to the pes planus on the basis that the 
condition existed prior to entry into service.  The report of 
a Medical Board, dated in November 1964, indicated the 
veteran had experienced persistently painful feet since his 
enlistment.  Moderate bilateral pes planus was diagnosed.  
The Board concluded that he was unfit for further duty in the 
military due to the condition which was neither incurred in 
nor aggravated by his service.  He was discharged later that 
month.

The veteran alleges that his right foot condition was 
incurred in service as he did not have any such condition 
prior to service.  He supports that contention by noting that 
he indicated that he was in good health and answered "no" to 
the question regarding whether he ever had had foot trouble 
on his report of medical survey on February 7, 1964.  His 
representative points out that, even assuming the veteran had 
pes planus prior to service, it was asymptomatic and he had 
persistent foot problems while in service.  This, according 
to the representative, supports the contention that the 
condition was aggravated in service.  The veteran has also 
stated that he sought treatment for his right foot condition 
in 1967 but that the physician had left the area.  He also 
says the condition has gotten progressively worse since 
service. 

Although described as asymptomatic and not considered to be 
disqualifying, it was nevertheless very obvious during the 
veteran's February 1964 military enlistment examination that 
he had a pre-existing bilateral pes planus deformity-in 
fact, a "third degree" one.  So there was no presumption of 
soundness at the time of his entrance into the military.  And 
where, as here, no presumption of soundness exist, it need 
not be rebutted  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
express notation on his military entrance examination of a 
pes planus deformity also directly contradicts his contention 
that he did not have a right foot condition prior to service.  
It is well established that a statement made contemporaneous 
to the relevant time at issue is far more probative than one 
to the contrary made years later, long after the fact, when 
there are financial and other incentives.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).

Because the veteran had a pre-existing right foot deformity 
from the pes planus, this, in turn, means he can only prevail 
if this known pre-existing disability became appreciably 
worse during service beyond its natural progression.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Akins v. 
Derwinski, 1 Vet. App. 228 (1991); Bagby v. Derwinski, 1 Vet. 
App. 225 (1991); Doran v. Brown, 6 Vet. App. 283, 286 (1994); 
Miller v. West, 11 Vet. App. 345 (1998); Browder v. 
Derwinski, 1 Vet. App. 204 (1991); Lapaosky v. Brown, 4 Vet. 
App. 331 (1993).

Unfortunately for the veteran, there is also no legal basis 
for a finding of aggravation of the pre-existing condition 
during service.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(mere temporary or intermittent flare-ups during service of a 
pre-existing condition are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened).  See also Verdon v. 
Brown, 8 Vet. App. 529 (1996) (the usual effects of treatment 
during service to ameliorate a pre-existing condition does 
not automatically constitute aggravation where the condition 
is no more disabling than it was prior to service).  Stated 
somewhat differently, merely because the veteran's pes planus 
was symptomatic in service and he received documented 
treatment for it during service is not sufficient, in and of 
itself, to show aggravation of the pre-existing condition.  
The physician who later examined him in service in October 
1964, who was the senior member of the Medical Board, found 
that the condition was not aggravated by service.  That, too, 
was a contemporaneous medical finding, as opposed to an 
opinion years later.  See Struck, 9 Vet. App. at 155-56.

A layperson is competent to report information of which he 
has personal knowledge, i.e., information that he can gather 
through his senses, such as the presence of flat feet or foot 
symptoms (pain, etc.).  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, this notwithstanding, although the veteran 
is competent to describe some foot symptoms, he lacks the 
medical training and expertise to offer a competent medical 
opinion that his pes planus was aggravated during service.  
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  And as noted above, the 
competent medical evidence on file, including the opinion of 
the military physician who conducted the October 1964 
orthopedic examination and the opinion of the Medical Board, 
indicates his pes planus was not aggravated during service.

Moreover, the lack of any pertinent post-service clinical 
evidence of symptomatic pes planus at a time proximate to 
separation from active service further strengthens the 
finding that there was no underlying advancement in the pre-
service foot disability beyond natural progression, as 
opposed to merely a temporary exacerbation of symptoms in 
service.  Importantly, the first mention of post-service 
symptomatology and treatment for pes planus symptoms dates in 
1967, almost three years following separation from service.  
And these medical records are not actually available for 
review.  Even the veteran, himself, has acknowledged they are 
not forthcoming.  However, even assuming they were available 
and referred to treatment for pes planus symptoms, without 
conceding such fact, they would still not necessarily show a 
pathological advancement of the veteran's pre-existing 
pes planus during his earlier service without probably 
resorting to speculation.  He has not mention any other post-
service treatment for his right foot condition.  For these 
reasons, the Board finds that the preponderance of the 
evidence weighs against a finding that service connection is 
warranted for pes planus based on 
in-service aggravation. 

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service connection is not warranted.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for a right foot condition 
(pes planus) is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



